                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN HARRISON                    :

    Plaintiff                        :
                                          CIVIL ACTION NO. 3:17-1333
          v.                         :
                                                (JUDGE MANNION)
UNITED STATES,                       :

    Defendant                        :



                                 ORDER

    For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

    1.    Defendant’s motion for summary judgment based on
          Plaintiff’s failure to exhaust his FTCA administrative
          remedies with respect to all claims prior to 2015 and
          because Plaintiff’s pre-2015 claims are statutorily time
          barred (Doc. 17) is GRANTED. Judgment is hereby
          entered in favor of the Defendant and against the
          Plaintiff on the pre 2015 claims.

    2.    The Clerk of Court is directed to CLOSE this case in
          the Middle District of Pennsylvania.

    3.    Any appeal taken from this order will be deemed
          frivolous, without probable cause, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).
           4.      The Clerk of Court is directed to transfer the
                   remainder of the above captioned action to the United
                   States District Court for the District of South Carolina
                   for proceedings with respect to Plaintiff’s remaining
                   2015 FTCA claim.



                                               s/   Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge


Dated: March 29, 2019
17-1333-01-Order




                                              2
